DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-5, 10, and 12-16 are examined in this office action of which claim 1 was amended and claims 12-16 are new in the reply dated 1/25/22.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the central axis of the sintering press".  There is insufficient antecedent basis for this limitation in the claim. While there is a previous recitation of “a central axis along a pressing direction of the sintering press”, there could be multiple central axis of the sintering press.
	Claim 16 recites the limitation "the central axis".  There is insufficient antecedent basis for this limitation in the claim. There is a previous recitation of both “a central axis along a pressing direction of the sintering press” as well as “a central axis of the punch head” and therefore it is not clear which central axis is referred to.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10 and 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 11-17 of copending Application No. 15/760767. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 15/760839 discloses a sintering press with an upper punch and a lower punch where the at least one upper punch or lower punch has a punch head eccentrically and asymmetrically with respect to the axial axis of the sintering press. While claim 1 of 15/760839 does not recite the punch head being eccentric with relation to the axial axis, this would be obvious from the geometry of the first punch widening from the head piece to the foot piece. While claim 1 of the instant application also requires a conical ring shape, this limitation is found in claim 12 of the '767 application.  Claims 2-5, 10 and 12-16 of the current application are obvious over claim 1-7 and 11-17 of copending Application No. 15/760767 as those claims recite the other limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	This provisional nonstatutory double patenting rejection is maintained as the instant application and the 15/760767 application share the same effective filing date, September 16, 2016, and if both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application, see MPEP § 804(I)(B)(1)(b)(ii). 
Response to Arguments
With respect to the 103 rejection over the combination of Shibuya in view of Lawcock, it is agreed that these references do not disclose or teach where the first punch includes a conical section having a conical ring shape and a straight section having a cylindrical ring shape (Applicant’s remarks, pg 7 second full paragraph through pg 8 first full paragraph). As such, the rejection is withdrawn.
With respect to the provisional double patenting rejection, applicant argues that the claims of co-pending 15/760767 do not recite "which punch head is, without a guide, movable within the die along a die outer wall and/or along an adjacent punch in the die wherein the first punch has, between the punch head and a punch foot, an asymmetrical shape which inhibits axial tilting of the punch and grinding of the punch head along an adjacent outer surface in the die during the movement into and the movement out of said die". However, claim 1 of the ‘767 application recites a punch head which is receivable into a die cavity and notes that the first punch has a geometry which conically widens from the head piece to the foot piece which is also asymmetrical with respect to the central axis of the sintering press. Therefore, claim 1 of the ’767 application recites the structural features of the instant claim. The recitation “without a guide, movable within the die along a die outer wall and/or along an adjacent punch in the die” would be obvious over the instant claims as there is no mention in the instant claims of a guide and the description of the punch head being movable within the die along the outer wall or another punch head is a description of how a powder press functions, i.e. the punch moves within and past the die and other punches to compress the powder within the die. Finally, the description of “an asymmetrical shape which inhibits axial tilting of the punch and grinding of the punch head along an adjacent outer surface in the die during the movement into and the movement out of said die" is a description of what the apparatus does, not what the apparatus is, see MPEP § 2114(II). As claim 1 in the ‘767 application notes that it’s asymmetrical widening is utilizable to compensate a lateral offset of the first punch with respect to the central axis along a pressing direction during pressing, it would be obvious to one of ordinary skill in the art that this asymmetry of the part would prevent tilting and grinding of the head against the die. As these claimed punch tools have offset punches with asymmetric shapes, they will experience the same forces and compensate for them in the same way. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733